Attachment
Notice of Pre-AIA  or AIA  Status
1.	It is noted that the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Amendments
2.	For the purpose of appeal, the proposed amendment(s) will be entered and the proposed rejection(s) detailed below will be included in the Examiner’s Answer.  To be complete, such rejections must be addressed in any brief on appeal.

3.	Claim 20 was canceled in previous amendments. 
4.	As previously noted, the claims will remain subject to the following interpretation:
	It is reiterated for the previous Office Action that each of claims 3, 5, and 16-19 lack proper Markush language.  A proper Markush claim contains the language "selected from the groups consisting of A, B, and C" or “is A, B, or C.” See MPEP 2117.
	For the purposes of examination, the listed groups in claims 16-19 are interpreted as alternative embodiments (i.e., only one member of the group is necessary to meet the limitations of the claims).

5.	 Upon entry of the amendment(s) for purposes of appeal:
A.	The previous rejection of claim 18 as indefinite will be withdrawn.



C.	Claims 2-5 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of Lieber et al (U.S. Patent Application Publication No. US 2010/0087013 A1, published 8 April 2010) for the reasons set forth in the Final Office Action.
D.	Claims 6-8 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of McAlpine et al (U.S. Patent Application Publication No. US 2012/0156688 A1, published 12 June 2012) for the reasons set forth in the Final Office Action.


F.	Claim 13 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11, and further in view of Rack-Gomer et al (U.S. Patent Application Publication No. US 2015/0289823 A1, published 15 October 2015) for the reasons set forth in the Final Office Action.
G.	Claims 14 and 16-17 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11, and further in view of Malecki et al (U.S. Patent Application Publication No. US 2012/0093730 A1, published 19 April 2012) for the reasons set forth in the Final Office Action.
H.	Claim 15 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 11 above, and further in view of Lieber et al (U.S. Patent Application Publication No. US 2010/0087013 A1, published 8 April 2010) and Guerciolini et al (U.S. Patent Application Publication No. US 2005/0287128 A1, published 29 December 2005) for the reasons set forth in the Final Office Action.
I.	Claim 21 will remain rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (U.S. Patent Application Publication No. US 2005/0106713 A1, published 19 May 2005), Gannon et al (U.S. Patent Application Publication No. US 2014/0121557 A1, published 1 May 2014), and Selvaraj et al (U.S. Patent Application Publication No. US 2015/0164410 A1, published 28 June 2015) as applied to claim 1, and further in view of Tran (U.S. Patent Application Publication No. US 2008/0004904 A12, published 3 January 2008) for the reasons set forth in the Final Office Action.

Response to Arguments
6.	Applicant's after final arguments filed 27 May 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below
A.	Applicant argues on page 1 of the Remarks that Phan et al do not teach a functionalized molecule.
However, as noted in the rejections and in the response to the arguments in the Final Office Action, Phan et al teach a functionalized molecule, in the form of a nanowire on the substrate, that is functionalized with a capture probe (paragraph 0112).  The capture probe binds to the target (paragraph 0113).
B.	Applicant also argues on page 1 of the Remarks that Phan et al do not teach printing of the flexible substrate, and that Gannon et al do not teach exposing to an environment, etc.  Thus, Applicant argues the references individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	However, each of the limitations is met by the references as cited in the Final Office Action. Specifically, with respect to claim 1, Phan et al teach all of the limitations except for printing on the flexible substrate or that the code is for machine learning.  
Gannon et al teach printing on a flexible substrate as discussed in the Final Office Action, but do not teach the code is for machine learning.
Selvaraj et al teach the local machine learning as discussed in the Final Office Action and elaborated upon below.
Thus, contrary to Applicant’s assertion on page 1 of the Remarks, all of the limitations are expressly taught by the cited prior art.
C.	Applicant argues on page 1 of the Remarks that the combination would not work, and presents no evidence to support this argument other than to say that the fabrication of Phan et al is “completely different.”  
However, as noted in the rejections, Gannon et al render the printing of the components on the substrate obvious.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
D.	In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
E.	Applicant argues on pages 1-3 of the Remarks that Selvaraj et al do not teach local machine learning.
However, as noted in the rejections and discussed in the Interview of 4 June 2021, Selvaraj et al teach machine learning with a local processor (paragraphs 0020 and 0081), which is specifically taught in the paragraph cited by Applicant on page 1 of the Remarks (i.e., paragraph 0081).
Thus, while Selvaraj et al also teach embodiments using external processors and cloud processing (as noted by Applicant), Selvaraj et al also explicitly teach embodiments using machine learning with a local processor (paragraphs 0020 and 0081), thus rendering the claims obvious over the cited art.
F.	Applicant’s arguments with respect to “Gomer” on page 2 of the Remarks are confusing, as there is no reference of “Gomer” used in the rejection of claim 1. The prior art of Rack-Gomer et al is only used in the rejection of claim 13.
G.	Applicant argues on page 2 of the Remarks that Selvaraj et al do not teach analyzing electrical characteristic” etc., and that the rejection is based on hindsight reasoning.  Thus, Applicant again argues the references individually.
Applicant also argues on page 1 of the Remarks that Phan et al do not teach printing of the flexible substrate, and that Gannon et al do not teach exposing to an environment, etc.  Thus, Applicant argues the references individually.
In response to Applicant's arguments against the references individually, it is reiterated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
As noted above, each of the limitations is met by the references as cited in the Final Office Action. Specifically, with respect to claim 1, Phan et al teach all of the limitations except for printing on the flexible substrate or that the code is for machine learning.  
Gannon et al teach printing on a flexible substrate as discussed in the Final Office Action, but do not teach the code is for machine learning.
Selvaraj et al teach the local machine learning as discussed in the Final Office Action and elaborated upon below.
Thus, contrary to Applicant’s assertion on page 2 of the Remarks, all of the limitations are expressly taught by the cited prior art.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is reiterated that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. 
H.	Applicant argues on page 2 of the Remarks that the combination would not be made by one of skill in the art, and presents no evidence to support this argument.
However, it is reiterated that MPEP 716.01(c) makes clear that the arguments of counsel cannot take the place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
I.	Applicant’s arguments with respect to “Gomer” on page 3 of the Remarks are again confusing, as there is no reference of “Gomer” used in the rejection of claim 1. The prior art of Rack-Gomer et al is only used in the rejection of claim 13.
J.	Applicant again argues on page 3 of the Remarks, without evidence, that the combination would not work, and that the rejection utilizes hindsight reconstruction.
However, it is reiterated that MPEP 716.01(c) makes clear that the arguments of counsel cannot take the place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Hindsight reconstruction is addressed above.
K.	Applicant’s arguments on page 3 of the Remarks state that the limitations of claims 6, 9-11, and 18-19 are not taught by the references.
The Final Office Action clearly shows the references teach and/or render obvious those claims.
M.	In response to Applicant's argument on pages 3-4 of the Remarks that the examiner has combined an excessive number of references, it is reiterated from the Final Office Action reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In addition, in response to Applicant's quotation of remarks supposedly made by Judge Moore (misspelled “Moor” on page 3 of the Remarks), it is reiterated from the Final Office Action that the course of oral argument in an inter partes re-examination hardly constitutes precedent by which an Examiner is bound (or even suggested to be guided by) in conducting their patentability analysis. However, the M.P.E.P. in section 707.07(f) does provide authoritative guidance to Examiners that an Applicant should be responded to for such an argument that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
N.	Page 4 of the Remarks argues hindsight reconstruction, which is addressed above.
O.	Page 4 of the Remarks argues that the examiner has engaged in hand waving in the rejection of claims 2-5, and that the examiner has read more into the references that what they actually teach.  
Applicant has provided no evidence in support of this assertion.  Thus, it is reiterated that MPEP 716.01(c) makes clear that the arguments of counsel cannot take the place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
The examiner responds by saying that all of the claimed limitations have been given the fairest and broadest reasonable interpretation consistent with the teachings of the specification regarding each of the claimed limitations (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Conclusion
7.	Upon entry of the after0final amendments discussed above, no claim is allowable.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert T. Crow/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Robert T. Crow
Primary Examiner
Art Unit 1634